--------------------------------------------------------------------------------

Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT is made effective this 17th day of November, 2010.

BETWEEN:

Enertopia Corporation., a body corporate duly incorporated under the laws of the
State of Nevada, and having its Registered Office at 950-1130 West Pender, in
the City of Vancouver, in the Province/State of British Columbia, V6E 4A4      
  (hereinafter called the "Company")  

OF THE FIRST PART

AND:

Tom Ihrke, an individual in the State of South Carolina residing at 38 Krier
Lane, Mount Pleasant, SC 29464. Phone 843.884.4358         (hereinafter called
the "Consultant," or, “Ihrke”)  


OF THE SECOND PART



WHEREAS:

A. Ihrke has served as a Senior Vice President – Business Development to the
Company since August 23, 2010;

B. The Company is desirous of retaining the consulting services of Ihrke as a
Senior Vice President – Business Development, on a continuing basis and the
Consultant has agreed to serve the Company as an independent contractor upon the
terms and conditions hereinafter set forth;

FOR VALUABLE CONSIDERATION it is hereby agreed as follows:

--------------------------------------------------------------------------------

- 2 -

1. The Consultant shall provide corporate consulting services to the Company,
such duties and responsibilities to include;

  a)

Capital Raising. The Consultant will attempt to introduce capital to, and for
use by the Company. This includes capital for oil & gas exploration and
development; equity shares of the Company; and/or debt financing. All contacts
that the Consultant discusses Company business with, will thereafter be the
property of the Company and all contact information must be provided to the
Company on an ongoing basis.

        b)

Business Development. The Consultant will develop and use his network of
contacts that could lead to new business opportunities in the oil & gas sector;
JV’s; Partnerships; or any other arrangement that could lead to new or expanded
business opportunities. All contacts that the Consultant discusses Company
business with, will thereafter be the property of the Company and all contact
information must be provided to the Company on an ongoing basis.

        c)

General Operations. The Consultant shall serve the Company (and/or such
subsidiary or subsidiaries of the company as the Company may from time to time
require) in such consulting capacity or capacities as may from time to time be
determined by resolution of the Board of Directors or senior management of the
Company and shall perform such duties and exercise such powers as may from time
be determined by resolution of the Board of Directors, as an independent
contractor. The Consultant will work as needed with lawyers, partners,
shareholders and other stakeholders as required by the Company. Financial
modeling; presentation creation and delivery; meetings and more may all be
considered to be General Operations.

2. By virtue of this Agreement, the Company is expecting, and Ihrke is
accepting, the responsibility of working, on average, 20 hours a week, on behalf
of the Company. Some weeks Ihrke may be required to work more than 20 hours and
some weeks Ihrke may be required to work less than 20 hours in order to fulfill
the terms of this Agreement. The Consultant shall not act in any capacity
whatsoever, directly or indirectly for or for the betterment of any other oil &
gas company, oil & gas partnership, oil & gas project or oil & gas venture.

--------------------------------------------------------------------------------

- 3 -

3. The basic remuneration of the Consultant for its services hereunder shall be
at the rate of three thousand one hundred and twenty five United States dollars
(US$3,125) per month, together with any such increments thereto as the Board of
Directors of the Company may from time to time determine, payable on the last
business day of each calendar month. In the event the Company and Ihrke mutually
agree to such, the basic remuneration may instead by paid through the issuance
of restricted common shares. The basic compensation covers that time required by
the Consultant to fulfill his tasks. Opportunities to earn additional
compensation shall be as follows:

  a)

If Ihrke introduces capital for the company, then at the time the Company
receives such capital the Company shall pay an amount, in US Dollars, of up to
5% of the amount of capital raised by the Consultant. If the source of capital
demands a fee itself of more than 5%, then the total combined cost of capital
shall not exceed 10%, with the Ihrke agreeing to adjust the fee on whatever
sliding scale is necessary to not exceed the 10% overall cap.

        b)

If the Ihrke arranges a business combination, merger, takeover or other material
business development that is accepted by the Board of Directors of the Company,
then Ihrke shall be paid an amount, in US Dollars, of up to 5% of the amount of
the business transaction arranged by Ihrke. If the source of the business
transaction demands a fee itself of more than 5%, then the total combined cost
of the business transaction shall not exceed 10%, with the Ihrke agreeing to
adjust its fee on whatever sliding scale is necessary to not exceed the 10%
overall cap.

4. The Consultant shall be eligible to receive stock options, of a quantity and
with a strike price to be determined at the time of granting and in accordance
with the Company’s stock option plan and all regulations, granted by the
Company. Further details of the stock options, including vesting, will be
included within a separate stock option agreement.

5. The Consultant shall be responsible for the payment of its income taxes and
other remittances including but not limited to any form of insurance as shall be
required by any governmental entity with respect to compensation paid by the
Company to the Consultant.

6. The terms "subsidiary" and "subsidiaries" as used herein mean any corporation
or company of which more than 50% of the outstanding shares carrying voting
rights at all times (provided that the ownership of such shares confers the
right at all times to elect at least a majority of the Board of Directors of
such corporation or company) are for the time being owned by or held for the
Company and/or any other corporation or company in like relation to the Company
and include any corporation or company in like relation to a subsidiary.

--------------------------------------------------------------------------------

- 4 -

7. The Consultant shall be reimbursed for all travelling and other expenses
actually and properly incurred by it in connection with its duties hereunder.
For all such expenses the Consultant shall furnish to the Company statements,
receipts and vouchers for such out-of-pocket expenses on a monthly basis. The
Consultant is pre-authorized to incur up to $500 per month, cumulatively, in
relevant expenses. Amounts over $500 per month must be approved by management of
the Company. Both parties recognize that as the financial condition of the
Company improves or deteriorates, this amount may be increased or decreased
without making changes to this document, provided the Company makes Ihrke aware
of the changed amount.

8. The Consultant shall not, either during the continuance of its contract
hereunder or at any time thereafter, disclose the private affairs of the Company
and/or its subsidiary or subsidiaries, or any secrets of the Company and/or its
subsidiary or subsidiaries, to any person other than the Directors of the
Company and/or its subsidiary or subsidiaries or for the Company's purposes and
shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries, unless required by
law.

9. The Consultant shall well and faithfully serve the Company or any subsidiary
as aforesaid during the continuance of its contract hereunder and use its best
efforts to promote the interests of the Company.

10. The Consultant agrees with the Company that it will during the term of his
contract hereunder, so long as the Board of Directors of the Company and Ihrke
may so desire, request Ihrke to serve the Company as an officer and director
without additional remuneration other than normal director's fees, if any,
payable by virtue of the office of director and the provisions of the Articles
of the Company.

--------------------------------------------------------------------------------

- 5 -

11. This Agreement may be terminated forthwith by the Company or Ihrke without
prior notice if at any time:

  (a)

The Company or Ihkre shall commit any material breach of any of the provisions
herein contained; or

        (b)

The Company or Ihkre shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or

        (c)

The Company or Ihkre shall become bankrupt or make any arrangements or
composition with its creditors; or

        (d)

The Principals of the Company or Ihrke shall become of unsound mind or be
declared incompetent to handle his own personal affairs; or

        (e)

The Company or Ihrke shall be convicted of any criminal offence other than an
offence which, in the reasonable opinion of the Board of Directors of the
Company, does not affect their position as a Consultant or a director of the
Company.

This Agreement may also be terminated by either party upon thirty (30) days
written notice to the other. Should the Company terminate this agreement for a
reason not enumerated in items 11(a), 11(b), 11(c), 11(d), or 11 (e), Ihrke will
be entitled to any all remuneration, as it relates to transactions which were in
process but had not yet closed at the date of his termination, to which he would
have otherwise been entitled for a period of 9 months after the date of his
termination.

12. In the event this Agreement is terminated by reason of default on the part
of the Consultant or the written notice of the Company, then at the request of
the Board of Directors of the Company, the Consultant shall cause Ihrke to
forthwith resign any position or office which he then holds with the Company or
any subsidiary of the Company. The provisions of paragraph 9 shall survive the
termination of this Agreement for a period of 2 years thereafter.

13. The Company is aware that the Consultant has now and will continue to have
financial interests in other companies and properties and the Company recognizes
that these companies and properties will require a certain portion of the
Consultant's time. The Company agrees that the Consultant may continue to devote
time to such outside interests, PROVIDED THAT such interests do not conflict
with or hinder Ihrke’s ability to perform its duties under this Agreement.

--------------------------------------------------------------------------------

- 6 -

15. The services to be performed by the Consultant pursuant hereto are personal
in character, and neither this Agreement nor any rights or benefits arising
thereunder are assignable by the Consultant without the previous written consent
of the Company.

16. With the express exception of outstanding options granted to Ihrke as a
result of Advisory Services previously performed, and any prior investment made
by Ihrke in the Company, any and all previous agreements, written or oral,
between the parties hereto or on their behalf relating to the agreement between
the Consultant and the Company are hereby terminated and cancelled and each of
the parties hereto hereby releases and forever discharges the other party hereto
of and from all manner of actions, causes of action, claims and demands
whatsoever under or in respect of any such previous agreements.

17. Any notice in writing or permitted to be given to the Consultant hereunder
shall be sufficiently given if delivered to the Consultant personally or mailed
by registered mail, postage prepaid, addressed to the Consultant as its last
residential address known to the Company. Provided any such notice is mailed via
guaranteed overnight delivery, as aforesaid shall be deemed to have been
received by the Consultant on the first business day following the date of
mailing. Any notice in writing required or permitted to be given to the Company
hereunder shall be given by registered mail, postage prepaid, addressed to the
Company at the address shown on page 1 hereof. Any such notice mailed as
aforesaid shall be deemed to have been received by the Company on the first
business day following the date of mailing provided such mailing is sent via
guaranteed overnight delivery. Any such address for the giving of notices
hereunder may be changed by notice in writing given hereunder.

18. The provisions of this Agreement shall enure to the benefit of and be
binding upon the Consultant and the successors and assigns of the Company. For
this purpose, the terms "successors" and "assigns" shall include any person,
firm or corporation or other entity which at any time, whether by merger,
purchase or otherwise, shall acquire all or substantially all of the assets or
business of the Company.

--------------------------------------------------------------------------------

- 7 -

19. Every provision of this Agreement is intended to be severable. If any term
or provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of the
provisions of this Agreement.

20. This Agreement is being delivered and is intended to be managed from the
Province of British Columbia and shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of such
Province. Similarly no provision within this contract is deemed valid should it
conflict with the current or future laws of the United States of America or
current or future regulations set forth by the United States Securities and
Exchange Commission. This Agreement may not be changed orally, but only by an
instrument in writing signed by the party against whom or which enforcement of
any waiver, change, modification or discharge is sought.

21. This Agreement and the obligations of the Company herein are subject to all
applicable laws and regulations in force at the local, State, Province, and
Federal levels in both Canada and the United States. In the event that there is
an employment dispute between the Company and Ihrke, Ihrke agrees to allow it to
be settled according to applicable Canadian law in an applicable British
Columbia jurisdiction.

22. This Agreement is in effect on a month to month basis unless otherwise
terminated as noted above.

     IN WITNESS WHEREOF this Agreement has been executed as of the day, month
and year first above written.

--------------------------------------------------------------------------------

- 8 -

SIGNED by:

____________________________
Robert McAllister,
President and Director,
Enertopia Corporation.

SIGNED by:

____________________________
Chris Bunka,
CEO and Director,
Enertopia Corporation.

SIGNED by:

____________________________
Tom Ihrke
Consultant

--------------------------------------------------------------------------------